Pratt, J.
This is an action of ejectment, the plaintiff claiming the title to property in the city of Brooklyn under a sale made by the registrar of arrears, under chapter 114 of the Laws of 1883, and the acts amendatory thereof. The contention of the defendants is that the sale was void by reason of the unconstitutionality of said acts. This precise question has been twice decided by this court at general term—first, in the case of Terrill v. Wheeler, 2 N. Y. Supp. 86, and again in case of Kelly v. Wheeler, 3 N. Y. Supp. 289; and it seems unnecessary to again write an opinion, as no new points are suggested requiring examination; in fact, the same brief in part is used by the appellant that was submitted in the case of Kelly v Wheeler. The opinion at general term in the case of Terrill v. Wheeler seems to cover every point raised upon this appeal, and the decision in that case is decisive of this. Judgment is therefore affirmed upon the above-mentioned opinion.